DETAILED ACTION

The amendment filed on 10/10/2021 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clausen et al. (WO 2014107232).

Regarding claim 8, Clausen discloses A rotary valve (600) for facilitating steering of a drill string (fig 28a), the rotary valve comprising: a valve body (body of 600, fig 28a) having a disk-shaped component (602) and a valve shaft (604) coupled to and extending uphole from the disk-shaped component (fig 28a), wherein the disk-shaped component has a circular outer profile permitting the valve body to be rotatable within the drill string ([00158], fig 28a), the disk-shaped component having: an uphole surface (annotated fig 28a) and an opposing downhole sealing surface (annotated fig 28a); an actuation flow channel (605) formed within a first circular sector of the disk- shaped 


    PNG
    media_image1.png
    688
    1101
    media_image1.png
    Greyscale


	Regarding claim 9, Clausen further discloses a motor to rotate the valve body ([0034]).

	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (WO 2014107232) as applied to claim 9 above, and further in view of Clingman et al. (US 20180171766).

Regarding claims 10-12, Clausen is silent regarding the fact that the motor includes a motor housing containing lubricant. Clausen and Clingman disclose similar downhole motor.
Clingman teaches that the motor includes a motor housing (45) containing lubricant (37) (fig 2, [0025]).
(Claim 11) Clingman further teaches that the motor housing (45) includes a compensation piston (47) to pressurize the lubricant (fig 2, [0032]).
(Claim 12) Clingman further teaches that the motor housing (45) includes a biasing spring (67) coupled to the compensation piston to bias the compensation piston and pressurize the lubricant (fig 3, [0035)).
.



Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 1-7 and 13-16 and 18-20 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
01/5/2022